Citation Nr: 1139169	
Decision Date: 10/21/11    Archive Date: 10/25/11

DOCKET NO.  08-22 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for cause of death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Appellant and a military buddy of the Veteran


ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel

INTRODUCTION

The appellant is seeking benefits as the surviving spouse of the late Veteran, who had active service from December 1950 to December 1974.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an August 2006 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The appellant and a friend of the Veteran, W.D.A., provided testimony at a September 2011 videoconference hearing before the undersigned at the San Antonio VA office.  A transcript is associated with the claims folder.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).


FINDINGS OF FACT

1.  The Veteran died in February 2005.  According to the Death Certificate, the cause of his death was metastatic esophageal carcinoma, with coronary artery disease and type II diabetes mellitus contributing to his death.  

2.  Prior to his death, the Veteran had been granted service connection for gouty arthritis of both hands and of the distal fingers of both hands, and for hemorrhoids, with a combined disability rating of 20 percent.  None of those disabilities was implicated in his terminal conditions.

3.  The Veteran had service in Vietnam between March 1967 and June 1969.

4.  The competent and probative evidence is at least in approximate balance as to whether the Veteran's type II diabetes mellitus was incurred during active military service.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the appellant, the cause of the Veteran's death was incurred during active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1310, 5103(a), 5103A, 5107(b)  (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.312 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2011).  In view of the disposition herein, additional discussion of those procedures is unnecessary as any defect in the notice or assistance provided to the appellant constituted harmless error.


II.  Service Connection for Cause of Death

A.  Applicable Law

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303(a) (2011).

Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in order to prevail on the issue of service connection, there must be:  (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The law provides that, if a veteran was exposed to a herbicide agent during active service, presumptive service connection is warranted for the following disorders:  AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type II diabetes; Hodgkin's disease; ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2011).  

Presumptive service connection for these disorders as a result of Agent Orange exposure is warranted if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  The governing law provides that a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f).

Under the applicable law discussed above, being recognized as having service in the Republic of Vietnam requires the physical presence of a veteran within the land borders of Vietnam.  Haas v. Nicholson, 20 Vet. App. 257 (2006); Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); Haas v. Peake, 129 S. Ct. 1002 (2009).  No minimum time period with "boots on the ground" is specified in the law.  In this regard, the appellant argues that a presumption of exposure to herbicides is warranted in the present case.

Pursuant to Section 3 of the Agent Orange Act of 1991, Pub. L. No. 102-4, 105 Stat. 11, the Secretary of Veterans Affairs (Secretary) entered into an agreement with the National Academy of Sciences (NAS) to review and summarize the scientific evidence concerning the association between exposure to herbicides used in Vietnam and various diseases suspected to be associated with such exposure.  The NAS was to determine, to the extent possible, whether there was a statistical association between the suspect disease and herbicide exposure, taking into account the strength of the scientific evidence and the appropriateness of the methods used to detect the association; the increased risk of disease among individuals exposed to herbicides during the service in the Republic of Vietnam during the Vietnam era; and whether there is a plausible biological mechanism or other evidence of a causal relationship between herbicide exposure and the suspect disease.  The NAS was required to submit reports of its activities every two years.

The Secretary, under the authority of the Agent Orange Act of 1991 and based on studies by the NAS, has determined that there is no positive association between exposure to herbicides and any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. Reg. 57,586-589 (1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 2, 1999); Notice, 67 Fed. Reg. 42,600-608 (June 24, 2002); Notice, 72 Fed. Reg. 32,395-407 (June 12, 2007); 74 Fed. Reg. 21,258-260 (May 7, 2009); Final Rule, 75 Fed. Reg. 53,202-16 (Aug. 31, 2010). 

When a disease is first diagnosed after service but not within an applicable presumptive period, service connection may nevertheless be established by evidence demonstrating that disease was in fact incurred during service.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  If there is no presumptive service connection available, direct service connection can be established if the record contains competent medical evidence of a current disease process with a relationship to exposure to an herbicide agent while in military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Combee at 1043-44.

In order for service connection for the cause of a veteran's death to be granted, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to cause death.  A service-connected disability is one that was incurred in or aggravated by active service, one that may be presumed to have been incurred during such service, or one that was proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.312.  When it is determined that a veteran's death was service connected, his surviving spouse is generally entitled to dependency and indemnity compensation (DIC).  See 38 U.S.C.A. § 101.

The death of a veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  The service-connected disability will be considered the principal (primary) cause of death when such disability, either singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  The service-connected disability will be considered a contributory cause of death when it contributed so substantially or materially to death that it combined to cause death, or aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  The debilitating effects of a service-connected disability must have made the decedent materially less capable of resisting the fatal disease or must have had a material influence in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In such a situation, however, it would not generally be reasonable to hold that a service-connected disability accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(3), (4).

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Facts and Analysis
 
In the present case, the Veteran died on February [redacted], 2005, and his Certificate of Death lists the primary cause of death as metastatic esophageal cancer, with coronary artery disease and type II diabetes mellitus as conditions leading to the immediate cause of death.  At the time of his death, the Veteran had service connection for several disabilities - gouty arthritis of both hands, and of the distal fingers of both hands, and hemorrhoids.  His combined service-connected disability rating was 20 percent. 

The appellant asserts that the Veteran served in Vietnam on multiple brief occasions while stationed in the Philippines, and was thus exposed to herbicides, which led to his type II diabetes mellitus and ultimately to his death.   

There is no doubt that the Veteran had type II diabetes mellitus and coronary artery disease, which are among the diseases specified in section 3.309(e), for diseases specific to herbicide-exposed veterans, and that that those diseases were contributory causes of his death.  However, the regulation requires that the service criteria of 38 C.F.R. § 3.307 also be met in order for section 3.309(e) to apply.  Thus, the first question before the Board is whether the Veteran served in Vietnam so as to implicate application of the presumptive regulation.  

The appellant testified at the 2011 Board hearing that her late husband was stationed at Clark Air Force Base in the Philippines from March 1967 to June 1969.  She and her children lived in the Philippines with him for most of the time he was there.  He was part of the 6922nd Support Squadron of the 6922nd Security Wing, conducting personnel business for Security Service personnel stationed at various units in Southeast Asia.  During that time, the Veteran would occasionally go to Vietnam to handle personnel actions as part of his duties as a personnel specialist.  Although she was not familiar with the details of his duties in Vietnam, she stated that he would ensure that personnel had the appropriate qualifications to fill specific open positions.  She said he would leave the Philippines for several days at a time, and went to Vietnam between 3 and 5 times.  

The Veteran's DD Form 214 lists his Military Occupational Specialty (MOS) as personnel superintendant.  Other service personnel documents confirm that the Veteran was part of the 6922nd Support Squadron during the time he was stationed in the Philippines.  

In addition, there are performance reviews dated in January 1968 and May 1969 while the Veteran was stationed at Clark Air Force Base in the Philippines which state that he was responsible for effecting all assignment actions on arriving and departing personnel, collecting, maintaining, and analyzing information pertinent to manning, and maintaining required manning levels in Southeast Asia units.  One of the reviews states that actions were handled for 3 local units and 8 other units located in Southeast Asia.    

Several "buddy statements" from men who knew or worked with the Veteran while he was in the military support the appellant's contention that he went to Vietnam.  A July 2007 letter from J.E.S. states that he was in charge of the Central Base Personnel Office (CBPO) at the 6922nd Security Wing in the Philippines until November 1967.  While he did not remember sending the Veteran to Vietnam while he was there, he stated that it was certainly possible that the Veteran was sent to Vietnam after J.E.S. left, to fix personnel problems.  

Another gentleman, E.E.J., wrote a letter received in May 2011 stating that he was stationed with the Veteran in the Philippines from 1967 to 1969, and that the Veteran told him he had gone to Vietnam in 1968.  He did not remember the exact dates, and he did not ask the Veteran for details since the Veteran was in Security Service, and the information was been confidential.     

Finally, in addition to writing letters, the Veteran's friend, W.D.A., testified at the 2011 Board hearing.  He was also stationed at Clark Air Force Base during the same period as the Veteran, and said that he could readily remembered that the Veteran went to Vietnam because they played golf together on recreational time, and the Veteran would let him know that he was going in advance so that they could find a replacement in the foursome.  In addition, W.D.A. knew the pilot who flew with the Veteran to Vietnam.  

The appellant also testified at the 2011 Board hearing that the Veteran earned tax-free income for his service in Vietnam in 1967 and 1968.  The claims file includes a Social Security earnings statement, showing  in pertinent part that the Veteran's taxable income in 1967 and 1968 was less than it was in the surrounding years, even though the Veteran was at the same rank.  

The appellant also submitted copies of monetary currency from Vietnam that were presumably obtained by the Veteran when he was there.  

Based on the credible testimony of the appellant and W.D.A., as well as the statements from the Veteran's friends and his personnel records confirming his responsibilities, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran went to Vietnam during active service.  Since the evidence tends to support the appellant's contentions, and her contentions are consistent with the places and circumstances of the Veteran's service, the Board will give her the benefit of the doubt, apply the presumptive regulation in her favor, and grant service connection for cause of her husband's death.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53 (1990).


ORDER

Service connection for cause of death is granted.  



____________________________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


